Title: From Thomas Jefferson to Henry Dearborn, 30 August 1804
From: Jefferson, Thomas
To: Dearborn, Henry


               
                  
                     Dear Sir
                  
                  Monticello Aug. 30. 04
               
               I think we had agreed on the following lists of Commandants for Louisiana
               
                  
                     George Hammond of Georgia
                     }
                     to be Colonels
                  
                  
                     Return J. Meigs of Ohio
                  
                  
                     Gibs of Massachusets
                  
                  
                     Richard Kennon of Virginia
                  
                  
                     John M. Scott of Kentucky
                     }
                     to be Majors
                  
                  
                     Seth Hunt of N. Hampshire
                  
               


               I now inclose you the commissions which I recieved for signature from your office yesterday evening. when you shall have filled them up & signed them, would it not be best to forward the 1st. 2d. 4th. & 5th. to Governor Harrison, informing the parties of it that they may proceed immediately & on sure ground? this will lessen the risk of miscarriage of the commissions. perhaps it might be better that Harrison should forward them on to St. Louis. their particular district may be assigned by letter. if Hammond accepts I presume he had better be at St. Louis, if he does not either Meigs or Gibs should go there. I presume the relative rank of the Colonels will be according to their former commissions. Meigs has accepted by letter to me: and Kennon may be so considered also. I formerly mentioned to you my apprehensions of danger for Hunt in the Senate. whether this be serious enough to render it imprudent to nominate him, decide as you think best for him. to me he is perfectly agreeable, and I believe very proper for the place. it would be well they should all endeavor to acquire the French as soon as possible. I salute you with affection & Respect.
               
                  
                     Th: Jefferson
                  
               
            